DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0298675 (Thiruvenkatanathan et al.).
With regards to claim 1, Thiruvenkatanathan et al. discloses an inertial sensor comprising, as illustrated in Figures 1a-10, a resonant sensor (e.g. the system as illustrated in Figures 3,4); a substrate 3 (paragraph [0060]); one or more proof masses 4 suspended (e.g. by flexure 5) from the substrate to allow for movement of the one or more proof masses along a sensitive axis (e.g. along the x-axis as observed in Figure 4); a first resonant element 1 having a first end and a second end such that the first resonant element extending between the first end and the second end along the sensitive axis (as observed in Figure 4); the first end is connected to the one or more proof masses 4 through a non-inverting lever 9 (note: the term “non-inverting lever” is broadly interpreted since it has no common meaning specified in the claim, so it is interpreted to be the direction of extension of the lever – to the left or to the right) and the second end is connected to the one or more proof masses 4 through an inverting lever 10 (note: the term “inverting lever” is broadly interpreted since it has no common meaning specified in the 
With regards to claim 2, Thiruvenkatanathan et al. further discloses the first resonant element 1 is not directly connected to the substrate.  (See, as observed in Figure 4).
With regards to claim 4, Thiruvenkatanathan et al. further discloses the electrode assembly comprises a pair of plate electrodes 40 positioned on opposite sides of the first resonant element.  (See, paragraph [0071]; as observed in Figures 4,7a).
With regards to claim 5, Thiruvenkatanathan et al. further discloses the first resonant element 1 is a single rectangular beam or a double ended tuning fork (DETF) resonator.  (See, paragraph [0060]; as observed in Figures 2,4).
With regards to claim 6, Thiruvenkatanathan et al. further discloses each of the levers 9,10 comprises a main beam (e.g. the long beam extending along the y-axis direction in Figure 4) extending orthogonal to the sensitive axis.  (See, as observed in Figure 4).
With regards to claim 7, Thiruvenkatanathan et al. further discloses a stiffening beam (e.g. the short beam extending along the x-axis direction in Figure 4) extending between the main beam of each lever 9,10 and the one or more proof masses 4 such that the stiffening beam extending along the sensitive axis.  (See, as observed in Figure 4).
With regards to claim 8, Thiruvenkatanathan et al. further discloses a drive and sense circuitry connected to the electrode assembly such that the drive and sense circuitry configured to drive (e.g. by drive electrode 7a) the first resonant element in a first resonant mode and to sense (e.g. by sense electrode 8a) a response of the first resonant element.  (See, paragraphs [0063],[0067],[0074]; as observed in Figures 6-7b).
With regards to claim 9, Thiruvenkatanathan et al. further discloses the sense circuitry is configured to provide an output based on a resonant frequency shift of the first resonant element.  (See, paragraphs [0018],[0062]).

With regards to claim 11, Thiruvenkatanathan et al. further discloses a second resonant element 93 (as observed in Figure 9) having a first end and a second end such that the second resonant element extending between the first end of the second resonant element and the second end of the second resonant element along the sensitive axis; the first end of the second resonant clement is connected to the one or more proof masses through a non-inverting lever (note: the term “non-inverting lever” is broadly interpreted since it has no common meaning specified in the claim, so it is interpreted to be the direction of extension of the lever – to the top or to the bottom) and the second end of the second resonant element is connected to the one or more proof masses through an inverting lever (note: the term “inverting lever” is broadly interpreted since it has no common meaning specified in the claim, so it is interpreted to be the direction of extension of the lever – to the top or to the bottom); the drive and sense circuitry is configured to drive the second resonant element in a different resonant mode to the first resonant mode and to sense a response of the second resonant element; the sense circuitry is configured to provide an output based on a resonant frequency shift of the first resonant element and a resonant frequency shift of the second resonant element.  (See, paragraphs [0018],[0062]; Figures 6-7b,9).
With regards to claim 12, Thiruvenkatanathan et al. further discloses the one or more proof masses 4 are suspended from the substrate by a plurality of flexures 82  such that one or more of the flexures has a serpentine shape  (as observed in Figure 8).
With regards to claim 14, Thiruvenkatanathan et al. further discloses the resonant sensor is microelectromechanical systems (MEMS) sensor.  (See, paragraphs [0046],[0068]).

With regards to claim 17, Thiruvenkatanathan et al. further discloses a substrate electrode 13 on the substrate adjacent to the one or more proof masses; an electric circuitry Vdc1 connected to the substrate electrode configured to apply a voltage to the substrate electrode providing an electrostatic force on the one or more proof masses.  (See, paragraphs [0071],[0073],[0077]; Figures 7a,7b).
With regards to claim 18, Thiruvenkatanathan et al. further discloses the electric circuitry Vdc1 is configured to apply an alternating calibration signal to the substrate electrode to drive the one or more proof masses at a calibration frequency wherein the resonant sensor is configured to use a response of the first resonant element at the calibration frequency to calibrate the resonant sensor.  (See, paragraph [0074]).
With regards to claim 19, Thiruvenkatanathan et al. further discloses the electric circuitry is configured to apply a DC biasing voltage to the substrate electrode.  (See, paragraphs [0026],[0074], [0076] to [0078]; Figures 6-7b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0298675 (Thiruvenkatanathan et al.).

With regards to claim 16, Thiruvenkatanathan et al. further discloses the resonant sensor is an acceleration sensor (paragraphs [0032],[0067]; however, the reference does not disclose the resonant sensor is configured as a gravity sensor.  To have employ the resonant sensor as a gravity sensor is a well-known concept in the art and a matter of intended use to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  
With regards to claim 20, Thiruvenkatanathan et al. does not disclose at least one additional electrode on the substrate adjacent to the one or more proof masses; the electric circuitry is configured to apply a damping signal to the substrate electrode or the at least one additional electrode.  However, to employ an additional electrode for applying a damping signal to the additional electrode is regarded as being obvious and within the scope of the customary practice followed by a person of ordinary skill in the art before the effective filing date of the claimed invention, especially as the advantages thus achieved can be readily be foreseen without departing from the scope of the invention.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be


Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/HELEN C KWOK/Primary Examiner, Art Unit 2861